Citation Nr: 1628834	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 2, 2009, to January 6, 2011.

2.  Entitlement to a rating in excess of 70 percent for PTSD since January 6, 2011.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse
ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1976 to March 1985 and from June 1989 to July 1992. He had additional periods of service with the Army National Guard of Florida.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the St. Petersburg, Florida, Regional Office (RO) which granted service connection for PTSD and assigned a 50 percent rating effective December 2, 2009, and which denied service connection for residuals of a lumbar strain and for residuals of right knee arthralgia. In February 2013, the RO, in pertinent part, granted an increased rating to 70 percent for PTSD and granted a total rating for compensation purposes based on individual unemployability (TDIU) due to the Veteran's service-connected PTSD, and effectuated both awards as of January 6, 2011. In April 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issues of service connection for a lumbar spine disorder and service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  From December 2, 2009, to January 6, 2011, the Veteran exhibited social and occupational impairment in most areas as a result of his service-connected PTSD; manifested by no more than depression; isolation and withdrawal; a lack of friends and family support; difficulty sleeping and concentrating; decreased energy and appetite; passive suicidal ideation; anger and irritability; military-related nightmares 2-3 times per week; paranoia about being followed; hypervigilance; an exaggerated startle response; difficulty concentrating; decreased interest in activities and hobbies; blunted affect; psychomotor retardation; intrusive thoughts of stressful in-service events; and feelings of detachment, estrangement, hopelessness, and helplessness.

2.  Since January 6, 2011, the Veteran exhibited social and occupational impairment in most areas as a result of his service-connected PTSD; manifested by no more than irritability; anger; depression; withdrawal from family members; isolation; a lack of interest in activities; feeling worthless, hopeless, and helpless; difficulty concentrating; suicidal thoughts; panic attacks; poor impulse control; intrusive thoughts; nightmares; avoiding thoughts or feelings about traumatic in-service events; feelings of detachment and estrangement; severe insomnia; hypervigilance; an exaggerated startle response; and difficulty carrying out some activities of daily living.

3.  From December 2, 2009, to January 6, 2011, the Veteran's service-connected PTSD made him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From December 2, 2009, to January 6, 2011, the criteria for a rating of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Since January 6, 2011, the criteria for a rating in excess of 70 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  From December 2, 2009, to January 6, 2011, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). A 50 percent evaluation for PTSD is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran has a non-service-connected psychiatric disorder, in addition to his service-connected PTSD. No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD with MDD. See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  


A.  Initial rating in excess of 50 percent for PTSD from December 2, 2009, to January 6, 2011

An August 2008 VA treatment record stated that the Veteran was screened for PTSD and was recommended for further intervention but he refused. A March 2009 VA treatment record reflects that the Veteran was depressed, socially isolated, sad, and reported feeling "useless" and experiencing crying spells. He had difficulty sleeping and decreased energy and appetite. He discussed that he had been withdrawing from others over the previous year. He was unemployed and his finances were poor. He was diagnosed with a depressive disorder not-otherwise-specified (NOS) and it was noted to rule-out PTSD. An April 2009 VA treatment record stated that the Veteran complained of feeling depressed and that had passive suicidal ideation on occasion. He reported avoiding situations that might involve confrontation for fear of losing his temper.

A February 2010 VA treatment record stated that the Veteran's family sent him away due to problems with alcohol and drugs. He reported that he had been drinking a 1/5 of vodka about three times per week, using Oxycodone, and had last used marijuana and cocaine about two months prior. He complained of angry and depressed moods, nightmares about 2-3 times per week, mostly related to his military experiences, and paranoid thoughts that he is being followed. He reported last experiencing suicidal ideation about one month prior while drinking alcohol. He was unemployed and had poor finances. He was diagnosed with depressive disorder NOS, and it was noted to rule out alcohol dependence and PTSD. 

In March 2010, the Veteran was afforded a VA PTSD examination. He reported having a good relationship with his mother, with whom he lived. His second marriage had recently ended. He stated that he did not get along with his two sisters. He reported having no friends and not wanting any. He also reported no hobbies and a diminished interest in activities he once enjoyed. He was not employed and stated that he thought his depression and bad temper prevented him from getting hired. The Veteran reported a history of violence and fighting with other individuals. He had difficulty sleeping, drank heavily at night, and took pain pills not prescribed to him about once per day. He expressed that he thought about suicide all the time, but that thoughts of his youngest son have prevented him from acting. He stated that he had no intention of committing suicide, although he did report a history of suicide attempts. The examiner noted that the Veteran had a blunted affect, depressed mood, and psychomotor retardation. The Veteran reported having intrusive recollections of stressful in-service events, unpleasant dreams, avoiding people, feelings of paranoia and detachment, being hypervigilant, not feeling happy since 2008, irritability, and having an exaggerated startle response. He was diagnosed with chronic PTSD, alcohol related disorder, and depression not otherwise specified (NOS).

A September 2010 VA treatment record reflected that the Veteran had difficulty sleeping, nightmares 2-3 times per week about dying in combat, was withdrawn and did not like being around people, had bouts of anger where he would break things, and had difficulty concentrating. He reported living with his mother and denied drug or alcohol use. He was unemployed. He reported lacking motivation and energy, feeling hopeless and helpless, avoiding crowds, no longer having an interest in sports and fishing as he once did, feelings of rage, and "at times wish[ing] it was over but denies suicidal ideation." He reported avoiding war movies, feelings of estrangement, and being startled by loud noises.

A November 2010 VA treatment record reflected that the Veteran was depressed, angry, had difficulty concentrating, and had feelings of inadequacy because his wife works but he does not financially contribute to the family. He reported that love for his wife and son keep him going. A December 2010 VA treatment record stated that the Veteran had occasional fleeting suicidal ideation without plan or intent. He had a depressed mood and constricted affect.

From December 2, 2009, to January 6, 2011, the Veteran exhibited social and occupational impairment in most areas as a result of his service-connected PTSD. His PTSD has been shown to be manifested by no more than depression; isolation and withdrawal; a lack of friends and family support; difficulty sleeping and concentrating; decreased energy and appetite; passive suicidal ideation; anger and irritability; military-related nightmares 2-3 times per week; paranoia about being followed; hypervigilance; an exaggerated startle response; difficulty concentrating; decreased interest in activities he once enjoyed and no hobbies; blunted affect; psychomotor retardation; intrusive thoughts of stressful in-service events; and feelings of detachment, estrangement, hopelessness, and helplessness. Given these facts, the Board finds that the Veteran's PTSD most closely approximates a 70 percent evaluation during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A 100 percent rating is not warranted, as the Veteran is not completely impaired as a result of his PTSD. He had a good relationship with his children and mother, is married, exhibited only occasional passive suicidal ideation, had no memory impairment, was oriented to time and place, and was appropriately groomed and exhibited proper hygiene.


B.  Rating in excess of 70 percent for PTSD since January 6, 2011

On January 6, 2011, the Veteran was afforded a VA PTSD examination. He reported increased irritability with family members, resulting in withdrawal from them. He had isolated himself and reported no interest in doing anything. He reported feeling worthless and that he is just "taking up space." 

On examination, he had difficulty concentrating and had a poorly organized thought process. He reported suicidal thoughts about twice per week, had panic attacks, and had poor impulse control. He reported re-experiencing traumatic events through intrusive thoughts and nightmares, avoiding thoughts or feelings about the events, a decreased interest in activities he previously enjoyed, feelings of detachment and estrangement, and a sense of a foreshortened future. He had difficulty sleeping, was hypervigilant, and had an exaggerated startle response. The Veteran reported being retired due to his psychiatric problems. He was diagnosed with PTSD and dysthymic disorder. The examiner stated that the Veteran demonstrated occupational and social impairment with deficiencies in most areas and the examiner indicated that he had difficulty carrying out some activities of daily living.

VA treatment records dated between January 2011 and August 2012 reflect that the Veteran was isolated and withdrawn, angry, irritable, depressed, had feelings of hopelessness and helplessness, had low energy and motivation, did not trust anyone, had severe insomnia, had intrusive images of past trauma, had thoughts about why he was living but no actual thoughts or plan to take his life, and that he used alcohol. In an August 2012 VA treatment record, he reported being married for the third time to his first wife, whom he had remarried. He described their relationship as "okay" but tumultuous and reported a good relationship with his two sons. He stated that he maintained some contact with his mother and had one close friend and uncle, but both had recently passed away.

At his April 2016 hearing, the Veteran testified that his PTSD symptoms in 2009-2010 were "fairly equivalent" to the symptoms he was having in 2011 and forward. 

Since January 6, 2011, the Veteran exhibited social and occupational impairment in most areas as a result of his service-connected PTSD. His PTSD has been shown to be manifested by no more than irritability; anger; depression; withdrawal from family members; isolation; a lack of interest in doing anything and a decreased interest in activities he previously enjoyed; feeling worthless, hopeless, and helpless; difficulty concentrating; suicidal thoughts; panic attacks; poor impulse control; intrusive thoughts; nightmares; avoiding thoughts or feelings about traumatic in-service events; feelings of detachment and estrangement; severe insomnia; hypervigilance; an exaggerated startle response; and difficulty carrying out some activities of daily living. 

The Veteran's 70 percent rating for PTSD on and after January 6, 2011, adequately reflects the severity of his symptoms during that period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 100 percent rating is not warranted, as the Veteran is not completely isolated; maintains a marriage, a good relationship with his sons, and some contact with his mother. Although he has difficulty with some activities of daily living, he maintains proper hygiene and grooming and is generally able to care for himself.


C.  Entitlement to TDIU from December 2, 2009, to January 6, 2011

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), for the period from December 2, 2009, to January 6, 2011. As noted above, the Veteran was granted a TDIU effective January 6, 2011. VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Based on the above grant of a rating of 70 percent from December 2, 2009, to January 6, 2011, the Veteran now meets the schedular criteria for a TDIU for this period. During this time, the Veteran was unable to secure or follow a substantially gainful occupation. He experienced drug and alcohol dependency, anger management problems and irritability, paranoia about being followed, suicidal ideation, psychomotor retardation, difficulty concentrating, a lack of motivation, and was unemployed. Additionally, the report of the Veteran's January 2011 VA examination stated that he was unable to work. The examiner noted at that time that the Veteran demonstrated "occupational and social impairment with deficiencies in most areas of his life" and that "his functioning has been adversely impacted by these impairments in the past. . . ." This indicates that the Veteran's inability to work had predated the January 2011 examination. 

Given this fact, combined with the nature of the Veteran's PTSD symptoms during the period, he would have found it difficult to obtain and maintain gainful employment. Therefore, a TDIU is granted from December 2, 2009, to January 6, 2011.



ORDER

A 70 percent rating for PTSD from December 2, 2009, to January 6, 2011, is granted.

A rating in excess of 70 percent for PTSD since January 6, 2011, is denied.

A TDIU is granted from December 2, 2009, to January 6, 2011.

REMAND

Remand of the issues of service connection for a lumbar spine disorder and for a right knee disorder is necessary to obtain service treatment records, service personnel records, and VA treatment records. 

Additionally, the examiner who performed the March 2010 VA joint examination stated that the Veteran's lumbar spine and right knee disabilities were less likely than not caused by service as there was an 18 year gap in treatment between in-service injury reports and the date of the VA examination and that such a gap would not exist if the in-service injuries were related to the present disabilities. Therefore, a new opinion is required.

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed lumbar spine disorder and his right knee disorder that is not already in VA's possession. 

The Veteran's service treatment records reflect injury to and treatment for a left knee injury and a cervical spine injury. Confirm with the Veteran that he did not intend to file a service connection claim for those injuries, as well.

2.  Contact the National Personnel Records Center (NPRC), the Adjutant General's Office of the Army National Guard of Florida, and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Army National Guard of Florida and (2) forward all available service treatment records and service personnel records not already of record associated with such duty for incorporation into the record.

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder. 

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.

3.  The Veteran's service treatment records reflect that he was hospitalized in 1976 at Fort Knox, Kentucky, during basic training for a lumbar spine disorder. Contact any appropriate alternate US Government records depositories or appropriate agencies, to obtain the Veteran's hospitalization records.

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder. 

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.

4.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for a lumbar spine disorder and/or a right knee disorder.

5.  After the above development has been completed, return the file to the VA examiner who conducted the March 2010 VA joint examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for VA examinations to obtain an opinion as to the nature and etiology of his lumbar spine disorder and his right knee disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner is to address the following:

a.  whether any identified lumbar spine disorder had its onset during a period of active service, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

b.  whether any identified right knee disorder had its onset during a period of active service, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

c.  whether lumbar spine arthritis manifested within one year of separation from any period of service.

d.  whether right knee arthritis manifested within one year of separation from any period of service.

e.  whether the Veteran's in-service lumbar spine complaints were early manifestations of arthritis.

f.  whether the Veteran's in-service right knee complaints were early manifestations of arthritis.

The examiner's attention is drawn to the following:

*Service treatment records documenting several injuries to and complaints of pain in both the lumbar spine and the right knee.

*March 2010 VA joints examination documenting a diagnosis of mild bilateral degenerative joint disease of the knees and documenting mild degenerative changes and disc space narrowing in the lumbar spine.

*July 2012 VA treatment record stating a diagnosis of bilateral knee degenerative joint disease. VBMS Entry 8/7/12, p. 38.

*April 2016 hearing transcript where the Veteran and his spouse testified about the nature of his lumbar spine and right knee disorders, how they happened, and treatment that he received both in service and after service separation for the disorders.

6.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran is advised that he may submit any additional medical, non-medical, and lay evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This includes, but is not limited to personal letters generated at the times in-service when his back and/or right knee disorder was incurred, physician's prescription orders, photographs and any other materials. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 






Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


